Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 1 of 20                          PageID 457



                    IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE AT MEMPHIS


 JANE DOE,

        Plaintiff,

 v.                                                     Docket No. 2:18-cv-02032-MSN-cgc

 THE UNIVERSITY OF MEMPHIS,                                      JURY DEMAND

        Defendant.


 RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS OR, IN THE
               ALTERNATIVE, FOR SUMMARY JUDGMENT


        Plaintiff Jane Doe (hereinafter “Plaintiff”), by and through the undersigned counsel,

 submits this Response in Opposition to the Motion for Summary Judgment (hereinafter

 “Defendant’s Motion”) (ECF 46) filed by Defendant, The University of Memphis (hereinafter

 “Defendant” or “the University”), and states as follows:

                                          INTRODUCTION

        On January 11, 2018, Plaintiff brought a Complaint in this Court against the University for

 violation of Title IX of the Civil Rights Act of 1964, 20 U.S.C. §§ 1681-1688 (“Title IX”), alleging

 that one or more officials with the University, with authority to take corrective action on Plaintiff’s

 behalf, had actual notice of acts and failures to act by the University following reports of sexual

 assaults of Plaintiff, but these officials failed to adequately respond in violation of the University’s

 own policies and Title IX (ECF 1). Plaintiff’s claims arise from the University’s failure to timely

 and adequately investigate and respond to her complaints of rape and to take steps to protect her




                                                    1
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 2 of 20                                  PageID 458



 from further sexual harassment such that she underwent and was made liable to additional

 harassment.1

         Plaintiff proceeds under two distinct theories of liability, both supported by her factual

 allegations in her pleadings and Title IX. First, Plaintiff proceeds under a “deliberate indifference”

 theory of liability, alleging that Defendant’s failures to respond to her complaints led to further

 harassment or vulnerability to further harassment. Second, Plaintiff proceeds under a “hostile

 environment” theory, alleging that her educational experience was so permeated with intimidation

 as to exclude her from the educational programs and activities of Defendant, the funding recipient.

 In her original Complaint, Plaintiff also alleged claims for negligent failure to train and/or

 supervise and general negligence.

         Defendant filed its first Motion to Dismiss on March 5, 2018 (ECF 14). In response,

 Plaintiff filed an Amended Complaint on March 21, 2018, which maintained the Title IX claim

 while removing claims arising under state law (ECF 17). The Court denied Defendant’s motion to

 dismiss as moot following the filing of the Amended Complaint. Subsequently, on April 9, 2018,

 the Defendant filed its second motion to dismiss, alleging Plaintiff had failed to plead facts

 sufficient to state a claim for which she is entitled to relief (ECF 19). On February 6, 2019,

 Defendant filed a motion for summary judgment, alleging that Defendant did not have substantial

 control over the context in which the two assaults occurred and, therefore, cannot be liable to




 1
   The standard “made liable to additional harassment” is key here. When the University failed her, Plaintiff
 took steps to protect herself by avoiding her attackers. To do so she had to skip classes and drop out of
 extracurricular activities. Title IX does not require that a student give her harassers (or in this case rapists)
 additional opportunities to cause her harm. To require this would be absurd on its face and discourage
 students from taking responsibility for their own safety and well-being. It would result in schools being
 held liable for claims by students who do nothing to protect themselves while avoiding responsibility for
 failing to protect students who do protect themselves. Such a rule would punish personal responsibility.

                                                        2
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 3 of 20                               PageID 459



 Plaintiff under Title IX (ECF 31).2 On March 19, 2019, Plaintiff filed her Second Amended

 Complaint (ECF 45) to which Defendant responded by filing the instant motion to dismiss or for

 summary judgment.

                                        LAW AND ARGUMENT

          Defendant is not entitled to either dismissal or summary judgment because Plaintiff has

 alleged and created a genuine issue of material fact as to both of her theories of liability.

     I.      Legal Standard

             A. Standard of Review for Motions to Dismiss

          The standard for analysis of a Rule 12(b)(6) motion is set forth in Bell Atlantic Corporation

 v. Twombly, 550 U.S. 544 (2007). An examination of the Twombly opinion is essential to a correct

 ruling on the pending motion. The Twombly opinion recites a set of rules to be applied when

 considering a motion to dismiss: Factual allegations must be enough to raise a right to relief above

 the speculative level. “The pleading must contain something more … than … a statement of facts

 that merely creates a suspicion [of] a legally cognizable right of action on the assumption that all

 the allegations in the complaint are true (even if doubtful in fact).” Id. at 555-56 (citations omitted).

          Following Twombly, the Supreme Court issued its opinion in Ashcroft v. Iqbal. 556 U.S.

 662 (2009). Relying on Twombly, the opinion holds that “[t]he pleading standard Rule 8 announces

 does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

 defendant-unlawfully-harmed-me accusation.” Id. at 678. Iqbal requires a plaintiff only to “state a

 claim to relief that is plausible on its face.” Id. “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that the defendant is



 2
  As a preliminary matter, Plaintiff is not suing the University for the harm directly arising from the first
 sexual assault. Her suit is based on the University’s failures following her report of that assault. She does,
 however, contend that the University’s failures led directly to her second assault a mere 20 days later.

                                                       3
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 4 of 20                       PageID 460



 liable for the misconduct alleged.” Id. This standard is not a “probability requirement,” as “it asks

 for more than a sheer possibility that a defendant acted unlawfully.” Id.

             B. Summary Judgment Standard

         Summary judgment is appropriate only “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A fact is “material” if it might affect the outcome under the applicable substantive

 law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” of material fact

 exists for trial “if the evidence [presented by the nonmoving party] is such that a reasonable jury

 could return a verdict for the nonmoving party.” Id. The driving inquiry is “whether the evidence

 presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

 one party must prevail as a matter of law.” Id. at 251-52.

         When considering a motion for summary judgment, trial courts are required to “view all

 facts and inferences drawn therefrom in the light most favorable to the nonmoving party.”

 Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 349 (6th Cir. 1998). Credibility

 determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

 facts are jury functions, not those of a judge” at summary judgment. Anderson, 477 U.S. at 255.

 In other words, “at the summary judgment stage the judge’s function is not himself to weigh the

 evidence and determine the truth of the matter but to determine whether there is a genuine issue

 for trial.” Id. at 249; see also Arban v. W. Publ’g Corp., 345 F.3d 390, 400 (6th Cir. 2003) (“This

 court does not weigh the evidence, evaluate the credibility of witnesses, or substitute its judgment

 for that of the jury.”).

         In a motion for summary judgment, a court must consider the facts alleged by the Plaintiff

 in “the light most favorable” to her. Ercegovich, 154 F.2d at 349. Here, Defendant is attempting



                                                  4
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 5 of 20                           PageID 461



 to circumvent this standard by filing, and relying heavily upon, an affidavit from Kenneth

 Anderson, the current Office of Institutional Integrity and Title IX Coordinator at the University

 of Memphis. Pursuant to Rule 56, “[a]n affidavit or declaration used to support or oppose a motion

 must . . . set out facts that would be admissible in evidence . . . .” Fed. R. Civ. P. 56(c)(4). However,

 the affidavit of Kenneth Anderson contains factual allegations that are hearsay and thus

 inadmissible in evidence. As a result, this Court should not consider these allegations when ruling

 on the Defendant’s motion for summary judgment.

             C. Defendant is not entitled to dismissal or summary judgment in this matter
                because Plaintiff’s suit is for the University’s failures leading to exposure to
                sexual harassment on campus and because hostile environments on campus
                can and do arise from sexual assaults off campus.

         Genuine issues of material fact exist sufficient for submission to a jury to determine

 whether the University’s utterly botched response to Plaintiff’s reported rapes by fellow students

 fell short of its duties under Title IX. Defendant’s sole legal theory is that it is not responsible for

 Plaintiff’s rapes because it did not exercise substantial control over the environments in which they

 happened. This defense is wide of the mark in that Plaintiff has not sued Defendant for her rapes.

 She has sued Defendant for its deliberate indifference to her harassment and liability to harassment

 following those rapes, and for fostering a hostile environment on campus that resulted from both

 the rapes themselves and her reports of the rapes to the police and the University. The sole defense

 raised in Defendant’s Motion is that it is not liable under Title IX because Plaintiff was raped off

 campus. If Plaintiff were suing Defendant for being raped by Wayman, Defendant might be

 successful. She is not. In order for Defendant to evade liability under its theory the Court would

 be required to ignore all of the harassment, liability to harassment, and failures to protect Plaintiff

 from harassment that occurred on campus. Further, the Court would be required to rule in direct

 contravention to all relevant precedent. While numerous courts have held that a hostile


                                                    5
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 6 of 20                               PageID 462



 environment can stem from a sexual assault occurring outside the workplace or off campus,

 Plaintiff is aware of no case to the contrary.


                      i. Plaintiff was subjected to harassment on campus under the
                         Gebser/Davis standard, and the University was deliberately indifferent
                         to that harassment.

         The Supreme Court has set out the standard for proving a Title IX violation for sexual

 harassment in a pair of cases, Gebser v. Lago Vista Independent School District, 524 U.S. 274

 (1998), and Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), commonly referred

 to as the “Gebser/Davis Standard.” The Gebser/Davis Standard first requires a potential sexual

 harassment plaintiff to have given notice to an appropriate official of the funding recipient (school)

 and for the school to have failed to take adequate remedial action, meaning it responded with

 deliberate indifference. Gebser, 524 U.S. at 288-90. If there is deliberate indifference, and when

 the harassment is student-on-student, the funding recipient’s deliberate indifference must then

 “subject” the potential plaintiff to harassment, meaning the indifference must “cause [the potential

 plaintiff] to undergo harassment or make them liable or vulnerable” to harassment. Davis, 526

 U.S. at 644-45. Davis analyzes the language of Title IX in minute detail before announcing the

 holding that a plaintiff need only be made “liable or vulnerable” to harassment. Id. This

 terminology is not used carelessly or in a manner meant to invite creative interpretation, but is

 instead is predicated on the “language of Title IX itself.”3 Id. at 645.

         Expounding on the Gebser/Davis Standard, to impose liability on a school under Title IX

 for student-on-student harassment, a plaintiff must show:




 3
  It is an oft-overlooked aspect of the Gebser/Davis Standard that it addresses Title IX violations exclusively
 in the sexual harassment context and relates exclusively to the damages remedy. Neither case addresses any
 other type of Title IX violation, including hostile environment claims, or any form of equitable relief.

                                                       6
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 7 of 20                      PageID 463



            (1) the sexual harassment was so severe, pervasive, and objectively offensive
            that it could be said to deprive the plaintiff of access to the educational
            opportunities or benefits provided by the school;

            (2) the funding recipient had actual knowledge of the sexual harassment; and

            (3) the funding recipient was deliberately indifferent to the harassment.

 Dibbern v. Univ. of Mich., No. 12-15632, 2013 U.S. Dist. LEXIS 163538, at *18 (E.D. Mich. Nov.

 18, 2013) (citing Soper v. Hoben, 195 F.3d 845, 854 (6th Cir.1999)). The funding recipient school

 is deliberately indifferent if it responds to known peer harassment in a manner that is clearly

 unreasonable. Davis, 526 U.S. at 648-49.

        In a consistent but slightly more detailed analysis, the Ninth Circuit articulated the

 Gebser/Davis Standard as summarized below:

            1. That the school exercised substantial control over both the harasser and the
               context in which the known harassment occurs;

            2. That the conduct complained of is “so severe, pervasive, and objectively
               offensive that it can be said to deprive the victim[] of access to the
               educational opportunities or benefits provided by the school”;

            3. The school had actual knowledge of the harassment. Actual knowledge
               requires that at least one official of the school who has authority to address
               the alleged discrimination/harassment and to institute corrective measures
               on the school’s behalf knew of the harassment; and

            4. If the school does not engage directly in the harassment, then a showing
               of “deliberate indifference” which must, at a minimum, cause students to
               undergo harassment or make them liable or vulnerable to it. Deliberate
               indifference occurs only where the school’s “response to the harassment or
               lack thereof is clearly unreasonable in light of the known circumstances.”

 Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 739 (9th Cir. 2000) (discussing the

 requirements set out in Davis) (internal citations omitted) (emphasis added).

        Defendant argues that because the assaults themselves occurred off-campus and it did not

 exercise control over the context in which the assaults themselves occurred, it cannot be liable to




                                                  7
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 8 of 20                            PageID 464



 Plaintiff under Title IX. Defendant, however, misstates Plaintiff’s claim for relief as for the rapes

 themselves:

             [T]he ‘discrimination’ that Title IX prohibits is not the acts of sexual assault or
             sexual harassment in and of themselves, but rather the differential treatment by
             a funding recipient of persons of a particular sex who are taking part or trying
             to take part in its educational program or activity but are suffering acts of sexual
             harassment or assault that undermine their educational experience.


 Doe v. Brown Univ., 896 F.3d 127, 132 (1st Cir. 2018). A plaintiff may proceed under two theories

 of liability when alleging Title IX violations.

             A plaintiff may allege that the funding recipient had actual knowledge of,
             and was deliberately indifferent to, prior complaints of harassment, which
             led to the current harassment for which redress is sought. Alternatively, a
             plaintiff may allege that the funding recipient was on notice of, and was
             deliberately indifferent to, the plaintiff's complaints concerning the current
             harassment, which deprived the plaintiff of the educational benefits and
             opportunities provided by the funding recipient.


 Weckhorst v. Kan. State Univ., 241 F. Supp. 3d 1154, 1165 (D. Kan. 2017) (emphasis added). “If

 a funding recipient does not engage in harassment directly, it may not be liable for damages unless

 its deliberate indifference ‘subjects’ its students to harassment. That is, the deliberate indifference

 must, at a minimum, ‘cause [students] to undergo’ harassment or ‘make them liable or vulnerable’

 to it.” Davis, 526 U.S. at 644-45. The harasser must be under the school’s disciplinary authority.

 Id. at 646-47. The term “subjects” is analyzed in minute detail in Davis, and it is this language that

 the Court held to include actions or failures to act that make a potential plaintiff “vulnerable or

 liable” to further harassment. Id. at 644-45.

         Defendant’s analysis of the Gebser/Davis Standard is plainly erroneous and would exclude

 an entire universe of cases clearly contemplated under the Supreme Court’s holding. Defendant

 implies that a bright line rule exists that precludes Title IX liability for failure to discipline conduct



                                                     8
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 9 of 20                       PageID 465



 that occurs off-campus. (Never mind that Defendant ignores that the gravamen of Plaintiff’s

 complaint sounds in on-campus exposure and vulnerability to further harassment.) Such a bright-

 line rule has never been promulgated by any court. In analyzing the obligations of Kansas State

 University to discipline off-campus conduct, the United States District Court for the District of

 Kansas reasoned:

            As an initial matter, the Court notes that KSU appears to have argued in its
            initial briefing that, as a general matter, activities occurring off campus and at
            private parties cannot give rise to Title IX liability. KSU cites Yeasin v.
            University of Kansas, in which it argued in an amicus curiae brief “that Title
            IX does not require a school to sanction students for off-campus conduct.”
            In Yeasin, the Kansas Court of Appeals held that the University of Kansas did
            not have the authority to expel a student under Title IX for sexual harassment
            that occurred online, off campus, and not within a University sponsored
            program or activity. KSU focuses on a statement the court made that “[i]t seems
            obvious that the only environment the University can control is on campus or
            at University sponsored or supervised events.” However, the Court made clear
            that it was not resolving “whether Title IX requires a recipient to Title IX funds
            to discipline off-campus conduct.” To the extent KSU argues here for a
            general prohibition on Title IX liability for harassment that occurs off
            campus, such a bright-line rule is foreclosed by Rost.

 Farmer v. Kan. State Univ., 2017 U.S. Dist. LEXIS 37100, at *24-25 (D. Kan. Mar. 13, 2017)

 (emphasis added); see also Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114,

 1121 n.1 (10th Cir. 2008) (“We do not suggest that harassment occurring off school grounds cannot

 as a matter of law create liability under Title IX.”). Accordingly, no such bright-line rule protects

 the University here from claims arising from off-campus conduct.

         Moreover, there is no law that would protect the University from on-campus conduct that

 incidentally flows from prior off-campus sexual assaults. The Yeasin Court acknowledged that off-

 campus assault can have continuing effects on-campus, quoting from the Department of

 Education’s guidance on the issue:

            Schools may have an obligation to respond to student-on-student sexual
            harassment that initially occurred off school grounds, outside a school's
            education program or activity. If a student files a complaint with the school,

                                                  9
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 10 of 20                            PageID 466



             regardless of where the conduct occurred, the school must process the
             complaint in accordance with its established procedures. Because students often
             experience the continuing effects of off-campus sexual harassment in the
             educational setting, schools should consider the effects ofthe off-campus
             conduct when evaluating whether there is a hostile environment on campus. For
             example, if a student alleges that he or she was sexually assaulted by another
             student off school grounds, and that upon returning to school he or she was
             taunted and harassed by other students who are the alleged perpetrator's friends,
             the school should take the earlier sexual assault into account in determining
             whether there is a sexually hostile environment. The school also should take
             steps to protect a student who was assaulted off campus from further sexual
             harassment or retaliation from the perpetrator and his or her associates.

 Yeasin v. Univ. of Kan., 360 P.3d 423, 430 (Kan. Ct. App. 2015).

          This remains the standard today under the current guidance, issued in 2017. “Schools are

 responsible for redressing a hostile environment that occurs on campus even if it relates to off-

 campus activities.” Office for Civil Rights, Q&A on Campus Sexual Misconduct (Sept. 22, 2017).4

 In other words, no court to address the issue and no interpretation of the Department of Education’s

 Office of Civil Rights in any administration has permitted funding recipients to simply ignore the

 on-campus collateral effects of off-campus sexual assaults.

          Further, the University’s position flies in the face of its own sexual misconduct policy,

 which states, in pertinent part: “These procedures are available for use by the following individuals

 and may apply to incidents occurring on or off campus. . . .” (emphasis added). (Affidavit of

 Plaintiff at Exh. 1 “GE2031 Sexual Misconduct and Domestic Violence Policy,” p. 1. (issued

 September 23, 2015).) The University’s own policy makes clear on its face that the purpose of

 this policy is to conform to Title IX:

         This policy is adopted by the University of Memphis specifically to address sexual
         misconduct which includes the following offences: dating violence, domestic
         violence, sexual assault, and stalking; and, to establish procedures for responding
         to incidents of sexual misconduct. Sexual misconduct is a form of sex

 4
   It is worth noting that the Department of Education has maintained this standard despite the
 Department’s decision under the current administration to revoke and replace all of the Title IX guidance
 issued during the previous administration.

                                                    10
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 11 of 20                         PageID 467



        discrimination prohibited by Title IX and the University of Memphis. The
        University is committed to eliminating any and all acts of sexual misconduct and
        discrimination on its campus. Any allegation of sexual misconduct as defined
        herein will be investigated and adjudicated according to this policy and in
        compliance with Title IX of the Education Amendments of 1972. Section 485(f)
        of he HEA, as amended by Section 304 of the Violence Against Women
        Reauthorization Act of 2013, the regulations implementing these Acts found at 34
        CFR § 668.41, 668.46, and Appendix A to Subpart D of Part 668.

        (Id.) From this statement of purpose, it is clear that the University itself understands that in

 order to comply with Title IX’s mandate to remedy sex discrimination on campus that it must

 enforce a policy that addresses certain instances of sexual misconduct on campus. The on-campus

 effects of Wayman and Tate’s assaults on Plaintiff are just the sort of harassment that Title IX

 seeks to remedy.

        Plaintiff in this case alleges, and the undisputed facts support, that she put Defendant on

 actual notice of prior, off-campus assaults by another University student. That notice should have

 resulted in the University putting protective measures in place pursuant to the University’s own

 Title IX policies to protect her from further harassment. Instead, as alleged, the University’s

 response (or near-total lack thereof) made Plaintiff vulnerable to additional harassment on campus

 such as:

               The University’s failure to remove Plaintiff’s rapist from her classes caused her to

                experience further trauma and fear that prevented her from attending classes

                (Second Amd Compl. at ¶¶ 53, 55, 58, 99; Affidavit of Plaintiff at ¶¶ 6-9);

               The University continued to permit the nearly unfettered presence of both rapists

                on campus even after they were indicted for rape resulting in the severe




                                                  11
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 12 of 20                              PageID 468



                 exacerbation of her post-traumatic stress disorder and rape trauma syndrome5

                 (Second Amd Compl. at ¶ 99; Affidavit of Plaintiff at ¶ 9);

                Failing to discipline her rapists and other students for violating policies and interim

                 measures that led to additional peer harassment including having her car vandalized

                 on campus (Second Amd Compl. at ¶ 143; Affidavit of Plaintiff at ¶ 14);

                The University allowed the school newspaper to publish a story about Plaintiff that

                 contained inaccurate details and caused hostility towards her on campus and online,

                 particularly on Twitter6 (Second Amd Compl. at ¶¶ 151-60; Affidavit of Plaintiff

                 at ¶¶ 18-19);

                The University’s lack of response caused Plaintiff’s identity to be publicly revealed

                 on social media and forced her to face peers and professors in-person who knew

                 details of her rapes (Second Amd Compl. at ¶ 160; Affidavit of Plaintiff at ¶ 20);

                 and

                The University permitted her rapist to participate in extracurricular activities in

                 such a manner as to force her to withdraw from same, permitting him to further his




 5
   It is worth noting that Plaintiff’s first rape took place while she was unconscious and sleeping next to
 Wayman, but the second rape was a far more violent act. Tate entered the room where Plaintiff was
 sleeping without her consent or invitation, held her down on the bed with all of his weight, forcibly pulled
 her clothing down, and forced himself upon her sexually. When questioned both by police and by school
 officials, he denied having sexual contact of any kind with Plaintiff, a denial that was conclusively proven
 false by a rape kit. While the law makes no distinction between gradations of rape, it stands to reason that
 Tate presented an incredible level of threat not merely to Plaintiff but to other students.
 6
   The campus newspaper ostensibly sought her approval, but they made clear that the article would be
 published with or without her participation. While they did use a pseudonym, her anonymity was not
 maintained for even a few hours. Despite supposedly permitting her to review the article for accuracy, she
 was not given any reasonable time in which to do so, and the article went to press containing inaccurate
 information. The furor that erupted immediately following the publication of this article caused Plaintiff
 substantial distress.

                                                     12
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 13 of 20                               PageID 469



                 academic standing and career at her expense. (Second Amd Compl. at ¶ 93, 150,

                 165; Affidavit of Plaintiff at ¶ 17.)

         The University’s indifference causing Plaintiff’s vulnerability to additional harassment, in

 turn, led to Plaintiff being unable to fully participate in the University’s educational programs and

 activities and it undermined her “educational experience.” She was diagnosed with PTSD and

 experienced severe anxiety anytime she was on campus. Her rapists received better treatment from

 Defendant than Plaintiff did. She reported both assaults and asked for accommodations pursuant

 to Title IX. She was first told that the only way to avoid her rapists entirely was to switch to online

 classes or drop out of certain classes entirely (ECF 17 ¶ 53), which literally left her in the position

 of having to choose to forego the educational programs and opportunities afforded by Defendant

 and to every other student, including her rapists, or encountering her rapists on a regular basis. 7

         The University’s response was “clearly unreasonable” for a myriad of reasons:

             1. The Title IX coordinator told Plaintiff that if he investigated the first rape that his

                 investigation would imperil any criminal prosecution in a blatant effort to avoid his

                 responsibilities under Title IX. (Second Amd Compl. at ¶ 77; Affidavit of Plaintiff

                 at ¶ 2).

             2. The University did not complete the first Title IX investigation for 347 days.

                 (Second Amd Compl. at ¶ 181; Affidavit of Plaintiff at ¶ 3)

             3. The University did not even commence the second investigation for seven months,

                 and it took nearly two years to complete. (Second Amd Compl. at ¶¶ 171-75;

                 Affidavit of Plaintiff at ¶ 4)




 7
   Plaintiff contends that this action on the part of The University is facially discriminatory because upon
 reporting her sexual assault she was told that she should forego educational programs and activities.

                                                      13
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 14 of 20                                       PageID 470



              4. The official to whom she reported asked Plaintiff “what kind of panties” she had

                   been wearing the night of her rape along with other degrading questions; (Second

                   Amd Compl. at ¶ 49; Affidavit of Plaintiff at ¶ 5)

              5. The Title IX coordinator told her that she could either attend classes with her rapist

                   or drop out of classes; (Second Amd Compl. at ¶ 53; Affidavit of Plaintiff at ¶ 6)

              6. The University denied Plaintiff any accommodations other than a parking pass;

                   (Second Amd Compl. at ¶ 55; Affidavit of Plaintiff at ¶ 7)

              7. The University took no steps to ensure that Plaintiff and her rapist did not have

                   classes together; (Second Amd Compl. at ¶ 58; Affidavit of Plaintiff at ¶ 8)

              8. When the University finally did impose minimal restrictions on Plaintiff’s rapist,

                   well over a month later, the University failed to enforce them after being placed on

                   notice that the respondent had violated the restrictions; (Second Amd Compl. at ¶

                   99; Affidavit of Plaintiff at ¶ 9)

              9. The University falsely claimed to have no legal authority to provide Plaintiff a

                   remedy for these issues, despite clear statements to the contrary in the Tennessee

                   Board of Regents’ Policy P-80 Discrimination and Harassment Complaint and

                   Investigation Procedure, which authorizes “administrative action which is

                   appropriate” up to and including placing students on interim suspension pending

                   the outcome of an investigation.8 (Second Amd Compl. at ¶ 68; Affidavit of

                   Plaintiff at ¶ 10)




 8
   The TBR also grants its institutions authority to suspend students before a hearing where their presence poses a
 threat of harm, including harm to the “academic or operational processes of the institution.” Presumably the ability
 of students to attend class is an “academic process.” Uniform Procedures fo Cases Subject to the Uniform
 Administrative Procedures Act, Tennessee Board of Regents.

                                                          14
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 15 of 20                          PageID 471



           10. The University’s Title IX coordinator told Plaintiff that even if he did investigate

                 that he would not be able to do anything to benefit her. (Second Amd Compl. at ¶

                 77; Affidavit of Plaintiff at ¶ 11)

           11. Plaintiff’s rapist was permitted to participate in extracurricular activities to the

                 exclusion of Plaintiff. (Second Amd Compl. at ¶ 165; Affidavit of Plaintiff at ¶ 12)

           12. The Title IX coordinator left the University months after the investigation, and the

                 entire process began anew. (Second Amd Compl. at ¶¶ 139-41; Affidavit of

                 Plaintiff at ¶ 13)

           13.   Even after the criminal indictment of Plaintiff’s first rapist, the University still

                 permitted her rapist to take classes in close proximity to Plaintiff, exposing Plaintiff

                 to a high probability of encountering him in and around the building in which their

                 classes were both located; (Second Amd Compl. at ¶ 143; Affidavit of Plaintiff at

                 ¶ 14).

       Defendant’s failure to act exposed or made Plaintiff liable or vulnerable to the following

 harassment:

           1. Being required to attend classes with her attacker; (Second Amd Compl. at ¶¶ 53,

                 58-59; Affidavit of Plaintiff at ¶ 15)

           2. Being required to attend classes in close proximity to her attacker; (Second Amd

                 Compl. at ¶ 53, 58-59, 183; Affidavit of Plaintiff at ¶ 16)

           3. Being required to withdraw from or forego extracurricular activities in which her

                 attacker was a participant in order to avoid him; (Second Amd Compl. at ¶ 93, 150,

                 165; Affidavit of Plaintiff at ¶ 17.)




                                                       15
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 16 of 20                        PageID 472



            4. A detailed publication of her entire ordeal in the campus newspaper; (Second Amd

                 Compl. at ¶¶ 151-56; Affidavit of Plaintiff at ¶ 18.)

            5. Being harassed online by an organized group of members of the Lambda Chi Alpha

                 fraternity (Second Amd Compl. at ¶¶ 157-60; Affidavit of Plaintiff at ¶ 19);

            6. Having her identity publicly revealed by a fellow student online and said student

                 being subject to no disciplinary procedures despite being reported to appropriate

                 officials (Second Amd Compl. at ¶ 160; Affidavit of Plaintiff at ¶ 20);

            7.   Being subjected to a barrage of hostile and vulgar comments on social media by

                 fellow students, all of whom went undisciplined (Second Amd Compl. at ¶ 163;

                 Affidavit of Plaintiff at ¶ 21;

            8. Having her vehicle vandalized on campus (Second Amd Compl. at ¶ 112; Affidavit

                 of Plaintiff at ¶ 22); and

            9. Plaintiff suffered from PTSD and Rape Trauma Syndrome both of which were

                 severely exacerbated by the foregoing exposure and vulnerability to harassment.

                 (Second Amd Compl. at ¶¶ 130-32; Affidavit of Plaintiff at ¶ 23.)

                    ii. Defendants are not entitled to dismissal or summary judgment as to
                        Plaintiff’s hostile environment claim because the facts that form
                        Plaintiff’s hostile environment claim need not be limited to incidents
                        that occurred on campus.

        The foregoing facts coupled with both Wayman and Tate’s rapes of Plaintiff are sufficient

 for a jury to conclude that a hostile environment existed under Title IX. Again, the University’s

 sole defense is that the rapes both occurred off campus, and, again, Defendant ignores the

 gravamen of Plaintiff’s Second Amended Complaint. While individual incidents of off-campus

 rape may not be actionable as sexual harassment independently, they are certainly part of the fabric

 of Plaintiff’s hostile environment claim. “Under this theory of liability, the plaintiff must allege


                                                   16
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 17 of 20                        PageID 473



 that [her] educational experience was ‘permeated with discriminatory intimidation, ridicule, and

 insult that is sufficiently severe or pervasive [so as] to alter the conditions of the victim’s’

 educational environment.” Doe v. Miami Univ., 882 F.3d 579, 590 (6th Cir. 2018) (quoting Harris

 v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)) . The question of whether a hostile environment exists

 turns on whether the environment was sufficient to cause a “tangible psychological injury.” Harris,

 510 U.S. at 21. A hostile environment claim has both an objective and subjective component. Id.

        A Title IX hostile education environment claim is “governed by traditional Title VII

 ‘hostile environment’ jurisprudence.” Papelino v.     Albany Coll. of Pharmacy of Union Univ., 633

 F.3d 81, 89 (2d Cir. 2011) (citation omitted). Neither Title VII nor Title IX require that a sexual

 act take place within a workplace or educational environment to create a hostile environment or

 have consequences at the workplace or educational environment. Doe v. Oberweis Dairy, 456 F.3d

 704, 715 (7th Cir. 2006) (“[Under Title VII,] [t]he sexual act need not be committed in the

 workplace, however, to have consequences there.”); K.S. v. Detroit Pub. Schs, 130 F. Supp. 3d

 1073, 1085 (E.D. Mich. 2015) (denying summary judgment for a Title IX hostile environment

 claim where sexual assault by teacher on student occurred off campus).

        Universities are responsible for addressing hostile environment claims on campus, even if

 arising or partially predicated on events that occur off-campus:

            Because students often experience the continuing effects of off-campus sexual
            harassment in the educational setting, schools should consider the effects of the
            off-campus conduct when evaluating whether there is a hostile environment on
            campus. For example, if a student alleges that he or she was sexually assaulted
            by another student off school grounds, and that upon returning to school he or
            she was taunted and harassed by other students who are the alleged perpetrator’s
            friends, the school should take the earlier sexual assault into account in
            determining whether there is a sexually hostile environment. The school also
            should take steps to protect a student who was assaulted off campus from further
            sexual harassment or retaliation from the perpetrator and his or her associates.




                                                  17
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 18 of 20                            PageID 474



 Yeasin, 360 P.3d at 430 (quoting Dept. of Ed., Dear Colleague Letter: Sexual Violence (Apr.l 4,

 2011). This remains the standard today under the current Department of Education guidance issued

 in 2017. “Schools are responsible for redressing a hostile environment that occurs on campus even

 if it relates to off-campus activities.” Office for Civil Rights, Q&A on Campus Sexual Misconduct

 (Sept. 22, 2017).9 In other words, no court to address the issue and no interpretation of the

 Department of Education’s Office of Civil Rights in any administration has permitted funding

 recipients to simply ignore the on-campus collateral effects of off-campus sexual assaults.

         As noted above, this is also the University’s interpretation of Title IX in its own sexual

 misconduct policy. The University’s policy “appl[ies] to incidents occurring on or off campus.”

 (Affidavit of Plaintiff at Exh. 1 “GE2031 Sexual Misconduct and Domestic Violence Policy,” p.

 1. (issued September 23, 2015)). Despite this policy, which the University itself states was

 implemented to comply with Title IX, the University now takes the position that they 1) have no

 responsibility to respond to off-campus sexual assault between students. Such a position is

 nonsensical and in direct conflict with the stated purpose of the University’s policy, which makes

 clear that “[a]ny allegation of sexual misconduct as defined herein will be investigated and

 adjudicated according to this policy and in compliance with Title IX. . . .” In point of fact, the

 University is fully aware that in order to remedy on-campus hostile environments that it is

 necessary to address off-campus incidents of sexual assault between students.

         Plaintiff began to experience a hostile environment when Wayman raped her. In violation

 of its own policy the University discouraged her from pursuing the claim and disregarded the threat

 to her safety and psychological well-being. Due to the University’s near-total indifference to



 9
   It is worth noting that the Department of Education has maintained this standard despite the
 Department’s decision under the current administration to revoke and replace all of the Title IX guidance
 issued during the previous administration.

                                                    18
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 19 of 20                      PageID 475



 Plaintiff’s complaint, Plaintiff was repeatedly retraumatized by exposure to her rapist until she

 ceased attending classes, was placed in situations that required her to avoid buildings in which she

 had classes just to avoid encountering her rapist, was subjected to verbal harassment by fellow

 students, had her car vandalized on campus, had her entire story publicized in the campus

 newspaper in a manner that quickly resulted in the revelation of her identity, was the subject of a

 disparaging social media account created by Wayman’s fraternity brothers, was interrogated by a

 school official about the panties she wore the night of her rape, was precluded from participating

 in academic extracurricular activities if she wanted to avoid her rapist, and, was subjected to a

 second rape by Tate in retaliation for reporting Wayman’s crime to the police and the school. The

 school fostered an environment in which it was open season on Plaintiff and no consequences were

 meted out to anyone. There is certainly sufficient factual basis in the record for this Court to

 determine that a disputed issue of material fact exists sufficient for a jury to decide whether a

 hostile environment existed on campus.

                                          CONCLUSION

         For the foregoing reasons, this Court should DENY Defendant’s “Motion to Dismiss or in

 the Alternative for Summary Judgment,” and grant Plaintiff any relief to which this Court finds

 she is entitled.




                                                 19
Case 2:18-cv-02032-MSN-cgc Document 60 Filed 04/18/19 Page 20 of 20                        PageID 476



                                        Respectfully submitted,

                                        BLACK MCLAREN JONES RYLAND & GRIFFEE
                                        A Professional Corporation

                                        By:     /s/ Brice Moffatt Timmons
                                                BRICE M. TIMMONS               #29582
                                                CHRISTOPHER M. WILLIAMS #36256
                                                530 Oak Court Drive, Suite 360
                                                Memphis, Tennessee 38117
                                                (901) 762-0535 – telephone
                                                (901) 762-0539 – facsimile
                                                btimmons@blackmclaw.com
                                                cwilliams@blackmclaw.com
                                                Attorneys for Plaintiff



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of April, 2019, a true and correct copy of the foregoing
 has been served via the Court’s electronic filing system upon the following:


        David M. Rudolph
        Assistant Attorney General
        40 South Main Street, Suite 1014
        Memphis, Tennessee 38103

        Robert W. Wilson
        Assistant Attorney General
        40 South Main Street, Suite 1014
        Memphis, Tennessee 38103

        Matthew D. Janssen
        Attorney General of the State of Tennessee
        425 Fifth Avenue North, 2nd Floor
        Nashville, Tennessee 37243

                                                /s/ Brice Moffatt Timmons




                                                  20
